Boslaugh, J.
The defendant was convicted of burglary and possession of burglar’s tools. State v. Sheldon, 179 Neb. 377, 138 N. W. 2d 428. He was denied post conviction relief in State v. Sheldon, 181 Neb. 360, 148 N. W. 2d 301. He now appeals from the overruling of a second motion. He contends that his arrest was unlawful; that the tools should not have been received in evidence; and that he was denied effective assistance of counsel.
The legality of the arrest was not and is not legally important in this proceeding. The foundation evidence for the admission of the tools in evidence was considered and discussed in the direct appeal. The foundation was adequate and the tools were properly received in evidence. An objection to the offer would have served no purpose.
*853The record shows no basis for post conviction relief. The judgment of the district court is affirmed.
Affirmed.